Per Curiam.
This is a motion to reinstate an appeal dismissed by the clerk on the 3d March last. ■ Upon examination of the papers, it appears that no notice of the motion before the clerk to dismiss the appeal for failure to file the “Return” in proper time, was given the adverse party. Rule 1 of this Court provides that ten days notice of such motion shall be given the adverse party, and the provisions of that rule being applicable to *389this case, it was error in the clerk to dismiss the appeal without such notice.
We may add, if it were not that the point just decided settles the question here, this Court would be disposed, under the facts in this case, to favorably consider the motion on the principles announced in Crosswell v. Connecticut Indemnity Association, filed on the 18th instant.
It is, therefore, ordered, that the motion to reinstate the appeal be granted.